Exhibit 10.1

  

December 15, 2016

 

Mercantile Bank Corporation

Mercantile Bank of Michigan

310 Leonard St. NW

Grand Rapids, Michigan 49504

 

Re: Second Amendment to Employment Agreement dated November 13, 2014

 

Ladies and Gentlemen:

 

This letter confirms our agreement reached today regarding the Employment
Agreement dated as of November 13, 2014, as amended by a First Amendment to
Employment Agreement dated May 28, 2015, by and among you and me (the
"Employment Agreement"). We have agreed that, effective January 1, 2017, all
references in the Employment Agreement to my title as President, Chief Executive
Officer and Secretary of Mercantile Bank of Michigan (the "Bank"), are amended
to refer to Chief Executive Officer of the Bank, and all references in the
Employment Agreement to my title as Executive Vice President, Chief Operating
Officer and Secretary of Mercantile Bank Corporation (the "Company") are amended
to refer to President and Chief Executive Officer of the Company.

 

We have further agreed that, effective as of January 1, 2017, my annual salary
will be $435,000 for calendar year 2017.

 

Except as specifically amended by this letter, all of the terms of the
Employment Agreement remain in full force and effect. This letter may be
executed in counterparts, and is governed by Michigan law.

 

 

 

 

/s/ Robert B. Kaminski, Jr.

 

 

 

Robert B. Kaminski, Jr.

 

  

MERCANTILE BANK CORPORATION

 

 

By: /s/ Michael H. Price          

 

     Its: Chairman                       

 

 

MERCANTILE BANK OF MICHIGAN

 

By: /s/ Michael H. Price          

 

     Its: Chairman                       

 